Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Claims 1-17 are allowable. The restriction requirement of method and device, as set forth in the Office action mailed on 7/26/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device is withdrawn.  Claims 12-15, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
2.	The amendment and the arguments filed on 2/1/22 have been considered and found persuasive.  
3. 	The prior art, (U.S. PUBS 2019/0229097), teaches a micro light emitting diode display substrate, comprising: a first base substrate; a plurality of micro light emitting diodes on the first base substrate, the micro light emitting diodes comprising first electrodes and second electrodes; a common electrode layer on a side, away from the first base substrate, of a layer where the first electrodes and the second electrodes are located, the common electrode layer being electrically connected to the second electrodes of the micro light emitting diodes and spaced apart from the first electrodes of the micro light emitting diodes; an interlayer insulating layer on a side of the common electrode layer away from the first base substrate and having via holes for exposing the first electrodes of the micro light emitting diodes, respectively; and a plurality of first connection electrodes on a side of the interlayer insulating layer away from the first base substrate, and respectively filling the via holes to be electrically connected to the first electrodes, respectively, but is silent with respect to the above teachings in combination with wherein the interlayer insulating layer is interposed between the first connection electrodes and the common electrode layer in a thickness direction of the first base substrate, and a surface of the common electrode layer away from the first base substrate and a surface of the first connection electrodes away from the first base substrate are spaced apart in the thickness direction of the first base substrate.
4. 	The prior art, (U.S. PUBS 2019/0229097), teaches a method of fabricating a display substrate, comprising steps of: providing a plurality of micro light emitting diodes on a first base substrate, the micro light emitting diodes comprising first electrodes and second electrodes; forming a common electrode layer on a side, away from the first base substrate, of a layer where the first electrodes and the second electrodes of the micro light emitting diodes are located, the common electrode layer being electrically connected to the second electrodes of the micro light emitting diodes and spaced apart from the first electrodes of the micro light emitting diodes; forming an interlayer insulating layer on a side of the common electrode layer away from the first base substrate, the interlayer insulating layer being formed to have via holes respectively exposing the first electrodes of the micro light emitting diodes; and forming a plurality of first connection electrodes on a side of the interlayer insulating layer away from the first base substrate, the first connection electrodes being formed to respectively fill the via holes to be electrically connected to the first electrodes, but is silent with respect to the above teachings in combination with wherein the interlayer insulating layer is formed to be interposed between the first connection electrodes and the common electrode layer in a thickness direction of the first base substrate, and a surface of the common electrode layer away from the first base substrate and a surface of the first connection electrodes away from the first base substrate are spaced apart in the thickness direction of the first base substrate.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/9/22